Citation Nr: 1719601	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  14-01 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as anxiety and depression.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral hand disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for right foot disability.

6.  Entitlement to service connection for diabetes mellitus.

7  Entitlement to service connection for obesity.

8.  Entitlement to service connection for a dental disability for compensation and treatment purposes.

9.  Entitlement to a disability rating greater than 10 percent for a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The Board notes that at the January 2017 Board hearing, the Veteran expressed a desire to withdraw a claim for service connection for hypothyroidism.  A review of the claims file shows that a claim for service connection for hypothyroidism was never initiated.  Therefore, the Veteran's expressed desire to withdraw the claim for service connection for hypothyroidism is considered moot.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right ankle disability, claimed as secondary to service connected left ankle and feet disabilities, has been raised by the record at the January 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to an increased rating for a right ankle disability; and service connection for a psychiatric disability, bilateral hand disability, right ankle disability, diabetes mellitus, and a dental disability are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On January 12, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for a back disability was requested.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a bilateral knee disability related to falls due to a service-connected left ankle disability.

3.  Obesity is a symptom or finding and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for a back disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
2.  The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2016).  

At the January 2017 hearing, the Veteran withdrew the claim for service connection for a back disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning service connection for a back disability and it is dismissed.

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in November 2010 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Bilateral Knees

The Veteran has claimed that she has a bilateral knee disability due to falls caused by a service-connected ankle disability.

In May 2010, an MRI was taken of each knee at a VA facility.  In addition to mild degenerative changes in the knees, the interpreter found a complex tear of the anterior horn of the medial left meniscus with a tear through the posterior horn and a tear through the right medial meniscus.  The examiner opined that the bilateral meniscus tears were most likely from a fall sustained a few months previously.

On VA examination in February 2012, the examiner stated that the Veteran had severe degenerative joint disease of both knees and a medial meniscus tear of the right knee.  The examiner opined that the Veteran's bilateral knee degenerative joint disease was multifactorial in origin.  The examiner stated that a very significant risk factor for the development of degenerative joint disease of the knees was being overweight, and the Veteran had long-standing weight problems.  The examiner opined that the Veteran's degenerative joint disease of the knees were more likely than not secondary to a long history of excess body weight as the arthritic changes in the knees were degenerative in nature rather than posttraumatic in origin.  Based on a review of the available evidence of record, the examiner opined that it was less likely as not that the bilateral degenerative joint disease of the knees was secondary to a service-connected left ankle disability.  However, the examiner stated that it was as likely as not that the right knee medial meniscus tear was secondary to a fall the Veteran experienced from her ankle giving way.  The Veteran had reported that her right knee significantly worsened after that particular fall.

The Board recognizes that the February 2012 VA examiner offered a negative etiology opinion regarding the Veteran's bilateral knee degenerative joint disease.  However, the February 2012 VA examiner did not address the etiology of the meniscal tear of the left knee documented in the May 2010 MRI, and the examiner linked the meniscal tear of the right knee to falls due to the Veteran's service-connected left ankle disability.  Further, in the May 2010 MRI report, a medical examiner linked the documented bilateral meniscal tears of the knees to a fall the Veteran had recently experienced due to the service-connected ankle disability.

The Veteran is competent to describe experiencing falls due to a service-connected left ankle giving way because those symptoms come to her through her senses and, therefore, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran's account of experiencing falls due to her service-connected left ankle giving way to be credible.  

As the medical evidence of record shows that the Veteran's bilateral knee meniscal tears are due to falls secondary to a service-connected left ankle disability, service connection for a bilateral knee disability is granted as secondary to a service-connected left ankle disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Obesity

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for obesity.  Obesity is not a disability for VA purposes. 

Obesity is a finding or symptom and not a disability in and of itself for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 61 Fed. Reg. 20,440 (1996) (although Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).

Congress specifically limits entitlement for service-connected disease or injury to cases where those incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110 (West 2014).  Obesity is a finding that manifests itself only in examination and is not a disability for which service connection can be granted.  Therefore, service connection for weight gain or obesity is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for obesity as that obesity does not represent a disability for which service connection can be granted.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

The appeal for an increased rating for a back disability is dismissed.

Entitlement to service connection for a bilateral knee disability is granted.

Entitlement to service connection for obesity is denied.




REMAND

The Veteran has not undergone a VA examination concerning the claims for service connection for a psychiatric disability and diabetes mellitus.  The Board finds that the Veteran should be provided a VA examination for an etiology opinion regarding the claimed psychiatric disability and diabetes mellitus.  McLendon v. Nicholson, 20 Vet App. 79 (2006).

Regarding the claim for service connection for a dental disability for compensation and treatment purposes, the Veteran has asserted that she had to have teeth removed and a bridge installed while she was on active duty.  Specifically, she stated that she incurred trauma by her teeth being ground down at the January 2017 Board hearing.  The service medical records show that she had a lower right molar removed in May 1975 and a bridge installed in April 1976.  She asserts that she has a current residual dental disability related to those procedures.  To date, the Veteran has not been provided a VA examination that addresses diagnosis or etiology of her claimed dental disorder.  Under the circumstances, the Board finds that an examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A January 2008 record shows that the Veteran received Social Security Disability benefits.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be pertinent to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When the VA is put on notice of the existence of SSA records, VA must seek to obtain the records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Lind v. Principi, 3 Vet. App. 493 (1992).  These records may be relevant to the current appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Evidence is not irrelevant merely because it predates the filing of the claim.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); 38 C.F.R. § 4.1 (2016).

The Board finds that the RO should obtain and associate with the claims file a copy of SSA decision on the Veteran's claim, and copies of all medical records underlying that determination, following the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal agencies.  As those records may contain evidence relevant to the claims for service connection for a bilateral hand disability, service connection for a right foot disability, and increased rating for a left ankle disability, further adjudication of those claims must be deferred.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

2.  Request from the Social Security Administration complete copies of any disability decisions made concerning the Veteran and copies of the medical records that served as the basis for any decisions.  Make reasonable efforts to obtain the records, including at least one follow-up request if no response is received.  If the records are not available, a negative reply is required.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disabilities, to include depression and anxiety.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability, to include depression and anxiety, that was incurred or aggravated as a result of active service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability, to include depression and anxiety, is due to or the result of, or is aggravated by, the service-connected disabilities.  A complete rationale must be given for all opinions and conclusions.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's diabetes mellitus.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has diabetes mellitus that was incurred or aggravated as a result of active service.  The examiner is specifically requested to comment on the significance of the service treatment record from November 1973 which shows that the Veteran was overweight and "possibly pre-diabetic."  A complete rationale should be provided for all opinions and conclusions.

5.  Schedule the Veteran for a VA examination to evaluate her complaints of a dental disability.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  The examiner must determine whether the Veteran currently has any dental condition which is manifested by loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region.  If this is the case, then please indicate whether it is at least as likely as not (50 percent or greater probability) that the diagnosed dental disability is etiologically related to an incident of the Veteran's service.  The examiner is specifically requested to discuss the Veteran's assertions that she had multiple teeth ground down while on active duty.  The examiner is also specifically requested to discuss the May 1975 service treatment record which documents the removal of a right molar and the April 1976 service treatment record which documents the placement of a bridge.  IF there is no indication of a dental disability manifested by bone or soft tissue loss, then the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current dental disability otherwise attributable to an identified incident of dental trauma during military service (including but not limited to subsequent lost or damaged teeth).  The examination report must include a complete rationale for all opinions and conclusions reached.

6.  Schedule the Veteran for a VA examination of the right ankle.  The examiner must review the claims file and should note that review in the report.  The examiner should conduct range of motion testing for active and passive motion and weight-bearing and non-weightbearing.  The examiner should state whether there is any additional loss of function due to painful motion, weakened motion, fatigability, incoordination, excess motion, or on flare up.

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


